                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS




Cindy D Brown

      Plaintiff

v.                                          Civil Action No. 19-cv-11809-DPW

FMR LLC et al

            Defendant




                          SETTLEMENT ORDER OF DISMISSAL


Woodlock, D.J.

      The Court having been advised by the ADR Provider that this action has
settled, IT IS ORDERED that this action is hereby dismissed without costs and
without prejudice to the right of any party upon good cause shown within
Thirty (30) days to reopen the action if settlement is not consummated.




                                                  By the Court,

  12/12/2019                                     /S/ Christina McDonagh
   Date                                           Christina McDonagh
                                                  Docket Clerk
